Filed Pursuant to Rule 424(b)(3) Registration No. 333-163704 PROSPECTUS SUPPLEMENT NO. 1 (To prospectus dated December 14, 2009) 119,512,556 Ordinary Shares AMARIN CORPORATION PLC This prospectus supplement supplements the prospectus dated December14, 2009 (the “Prospectus”), which relates to the sale of up to 119,512,556 of our ordinary shares, par value £0.50 per share (“Ordinary Shares”), each represented by one American Depositary Share (“ADS”), of Amarin Corporation plc, by the selling shareholders named in the Prospectus or their transferees, pledgees, donees or other successors in interest. This prospectus supplement is being filed to include our Report of Foreign Private Issuer on Form6-K, which was filed with the Securities and Exchange Commission on December 21, 2009.The information contained in the report included in this prospectus supplement is dated as of the date of such report.This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the Prospectus. Our ADSs are listed on the Nasdaq Capital Market, the principal trading market for our securities, under the symbol “AMRN”. INVESTING IN THE SECURITIES INVOLVES RISKS.SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS FILED
